—In a proceeding pursuant to Social Services Law § 384-b to terminate the mother’s parental rights by reason of her mental illness, the mother appeals from an order of disposition of the Family Court, Kings County (Bogacz, J.), entered August 30, 1996, which, after a fact-finding hearing, terminated her parental rights and transferred custody and guardianship of the child to the Commissioner of Social Services and the petitioning agency, St. Christopher-Ottilie.
Ordered that the order of disposition is affirmed, without costs or disbursements.
The petitioning agency established by clear and convincing evidence that the mother is unable to properly and adequately care for her child, at present or in the foreseeable future, by reason of mental illness (see, Social Services Law § 384-b [4] [c]; Matter of Hime Y., 52 NY2d 242). The psychiatrist from Mental Health Services testified that based on his examination of the mother and his review of her extensive psychiatric hospitalization records, he diagnosed the mother as suffering from a psycho-affective disorder, with additional diagnoses of cocaine and marihuana dependency in remission and personality disorder with immature and dependency features. The mother’s disorder was long-standing and she had a history of institutionalization which was compounded by noncompliance with medication and treatment. This evidence is convincing proof of the mother’s inability to care for her child, now and in the foreseeable future (see, Matter of Michelle H., 228 AD2d 440; Matter of Sunja S., 175 AD2d 132; Matter of Denise Emily K, 154 AD2d 596). Copertino, J. P., Santucci, Krausman and Florio, JJ., concur.